Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (U.S. 2013/0034963 A1), hereinafter Chung.
Regarding claim 1, Chung teaches a patterning process ([0055]) comprising steps of: (1) forming on a substrate (200; [0056]) an organic underlayer film (230; [0056]), a silicon containing (see [0067]) middle layer film (240; [0064]) thereon, and further an upper layer resist film (photoresist layer, [0068]; precursor to 250, see [0065]) thereon; (2) subjecting the upper layer resist film (photoresist layer; [0068]) to exposure and development ("photolithographic process", [0068]; exposure and development are well known steps in photolithography) to form an upper layer resist pattern (250; [0068]); (3) transferring the upper layer resist pattern (250; [0071])) to the silicon-containing middle layer film (240; [0071])) by dry etching (see [0072]) using the upper layer resist film having the formed upper layer resist pattern (250; [0071]) as a mask, and further transferring the upper 
Regarding claim 2, Chung further teaches ([0075]) that the inorganic silicon film (260) is made of silicon nitride.
Regarding claims 5, 6, 9, and 10, Chung further teaches ([0071]) that, in the step (3), the organic underlayer film pattern (230a) may or may have the silicon-containing middle layer film (240a)  remaining on the organic underlayer film (230a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2013/0034963 A1), hereinafter Chung, as applied to claims 1, 2, 5, 6, 9, and 10 above, and further in view of Tsubaki (U.S. 2009/0042147 A1).
Regarding claims 3 and 4, Chung does not specifically teach that, in the step (1), a water-repellent coating film is further formed on the upper layer resist 
Tsubaki teaches ([0011]) a known problem in immersion lithography wherein the resist layer (analogous to the upper layer resist film of Chung) suffers performance-changing degradation from direct contact with a water immersion liquid. Tsubaki further teaches ([0012]) a known solution to wherein a protective film having no solubility in the immersion liquid (i.e. water-repellent) (see [0013]) is provided between the resist and the lens (i.e. on the resist layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further formed a water-insoluble protective film on the photoresist layer (precursor to 250) of Chung, as taught by Tsubaki. This would solve the known issue of resist degradation caused by direct contact between the resist layer and the water immersion liquid.
Regarding claims 7, 8, 11, and 12, Chung further teaches ([0071]) that, in the step (3), the organic underlayer film pattern (230a) may or may have the silicon-containing middle layer film (240a)  remaining on the organic underlayer film (230a).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2013/0034963 A1), hereinafter Chung, as applied to claims 1, 2, 5, 6, 9, and 10 above, and further in view of Shibata et al. (U.S. 2008/0053478 A1), hereinafter Shibata.
claims 13 and 14, Chung is silent on details regarding the stripping liquid (wet-etching; [0082]).
Shibata teaches ([0005]) a patterning process wherein an organic resist film (analogous to the carbon containing layer 230 of Chung) is formed, patterned, and used to pattern a wiring layer (analogous to the spacer 260 of Chung); after which the wiring layer is patterned, the remaining organic material is removed (analogous to the removal of the carbon containing layer pattern 230a by wet etching of Chung). Shibata further teaches ([0006]) that it is known in the art that an organic material such as a resist material can be removed using a combination of sulfuric acid and hydrogen peroxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a mixture of sulfuric acid and hydrogen peroxide, as taught by Shibata, for the wet-etching removal of the remaining carbon-containing layer pattern 230a of Choung. Since Choung is silent on the specifics of the aforementioned wet-etching, one of ordinary skill would have looked to the art for guidance on how to conduct said wet-etching. Shibata, which is analogous as described above, teaches that the use of a sulfuric acid/hydrogen peroxide solution as the wet-etchant for this type of application is known in the art. Thus, under the guidance of Shibata, one of ordinary skill would have a reasonable expectation of success for the use of a sulfuric acid/hydrogen peroxide solution as the undescribed liquid etchant of the wet-etching process of Choung.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2013/0034963 A1) in view of Tsubaki (U.S. 2009/0042147 , as applied to claims 3, 4, 7, 8, 11, and 12 above, and further in view of Shibata et al. (U.S. 2008/0053478 A1), hereinafter Shibata.
Regarding claims 15 and 16, modified Chung is silent on details regarding the stripping liquid (wet-etching; [0082] of Chung).
Shibata teaches ([0005]) a patterning process wherein an organic resist film (analogous to the carbon containing layer 230 of Chung) is formed, patterned, and used to pattern a wiring layer (analogous to the spacer 260 of Chung); after which the wiring layer is patterned, the remaining organic material is removed (analogous to the removal of the carbon containing layer pattern 230a by wet etching of Chung). Shibata further teaches ([0006]) that it is known in the art that an organic material such as a resist material can be removed using a combination of sulfuric acid and hydrogen peroxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a mixture of sulfuric acid and hydrogen peroxide, as taught by Shibata, for the wet-etching removal of the remaining carbon-containing layer pattern 230a of modified Chung. Since modified Chung is silent on the specifics of the aforementioned wet-etching, one of ordinary skill would have looked to the art for guidance on how to conduct said wet-etching. Shibata, which is analogous as described above, teaches that the use of a sulfuric acid/hydrogen peroxide solution as the wet-etchant for this type of application is known in the art. Thus, under the guidance of Shibata, one of ordinary skill would have a reasonable expectation of success for the use of a sulfuric acid/hydrogen peroxide solution as the undescribed liquid etchant of the wet-etching process of modified Chung.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2013/0034963 A1), hereinafter Chung, as applied to claims 1, 2, 5, 6, 9, and 10 above, and further in view of Iwabuchi et al. (U.S. 2005/0277756 A1), hereinafter Iwabuchi.
Regarding claim 17, Chung further teaches ([0067]) that the silicon-containing middle layer film (anti-reflective layer 240) is formed from a composition for forming a silicon middle layer (inorganic material, such as a SiON layer formed by CVD, or organic material). However, Chung does not teach the composition containing a compound having a crosslinking organic structure.
Iwabuchi teaches an antireflective film underlying a photolithographic resist pattern (analogous to the anti-reflective layer 240 underlying the photoresist layer 250 of Chung) (see [0007]). Iwabuchi, like Chung, teaches that the antireflective film may be made of either inorganic material, such as a SiON film formed by CVD, or organic material ([0010]). Iwabuchi further teaches that a drawback to inorganic materials such as SiON is the occurrence of footing or undercutting (depending on the resist type), and that these issues do not occur with the use of organic materials (see [0010]-[0011]), such as the porous film-forming composition of the invention of Iwabuchi ([0022]). This composition contains a compound (hydrolyzable silane, [0023]) having a crosslinking organic structure (organic crosslinkable group R1, [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inorganic SiON film composition of the antireflective film of Chung with the organic, porous film-
Regarding claim 18, Iwabuchi further teaches that the crosslinking organic structure (organic crosslinkable group, [0055]; R1, [0056]) is one or more of an oxirane ring (epoxy group), a hydroxyl group, or a carboxyl group ([0056]).
Regarding claim 19, Iwabuchi further teaches that the composition for forming a silicon middle layer (composition of the invention, [0080]) further contains an acid generator which generates an acid by one or both of heat and light ([0080]).
Regarding claim 20, Iwabuchi further teaches that the composition for forming a silicon middle layer further contains a crosslinking agent ([0118]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        





/Nicholas E Brown/Examiner, Art Unit 1737